Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-3-2009

USA v. Williams
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4263




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Williams" (2009). 2009 Decisions. Paper 1590.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1590


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                   _____________

                                    No. 07-4263
                                   _____________


                          UNITED STATES OF AMERICA

                                           v.

                                 DAVID WILLIAMS,
                                      a/k/a JIM
                            a/k/a DAVID BONDOSINGH
                             a/k/a FEDERICO RANDES


                                DAVID WILLIAMS,

                                      Appellant

                   On Appeal From the United States District Court
                       for the Eastern District of Pennsylvania
                                  (No. 06-cr-00128)
                     District Judge: Honorable Berle M. Schiller
                     Submitted Under Third Circuit LAR 34.1(a)
                                   March 13, 2009

          Before: FUENTES, CHAGARES, and TASHIMA * , Circuit Judges


                                (Filed: April 3, 2009)

                             OPINION OF THE COURT


      *
      The Honorable A. Wallace Tashima, Senior Circuit Judge, United States Court of
Appeals for the Ninth Circuit, sitting by designation.
CHAGARES, Circuit Judge.

       This is a sentencing appeal. Defendant David Williams contends that the District

Court erred when it utilized the statutory mandatory minimum term of imprisonment as

the starting point in its sentencing analysis because the mandatory minimum should not

have been considered insofar as Williams was eligible for the “safety valve” set forth in

18 U.S.C. § 3553(f) and United States Sentencing Guideline § 5C1.2. The Government

agrees that the District Court so erred.2 We will vacate and remand for resentencing.

       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. This Court has

jurisdiction pursuant to 28 U.S.C. § 1291. We review the District Court’s sentence for an

abuse of discretion. Gall v. United States, 128 S. Ct. 586, 597 (2007).

       Williams pled guilty to conspiracy to distribute one kilogram or more of

phencyclidine in violation of 21 U.S.C. § 846; possession of one kilogram or more of

phencyclidine with intent to distribute in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A);

and unlawful use of a communication facility in the commission of a drug felony in

violation of 21 U.S.C. § 843(b). He faced a mandatory minimum sentence of 240 months

under 21 U.S.C. § 841(b)(1)(A).

       The parties now agree, however, that Williams was eligible for the safety valve

provision. If a defendant is eligible for the safety valve provision, then the court must



       2
        It is clear from the record that neither party raised the safety value issue to the
District Court during the sentencing hearing or in the their respective sentencing
memoranda. The Court notes that the Government forthrightly admitted its error.

                                               2
impose a sentence without regard to any otherwise applicable mandatory minimum

sentence. 18 U.S.C. § 3553(f).

       We will vacate Williams’ sentence and remand for resentencing. On remand, the

District Court shall, in the first instance, consider whether Williams was eligible for the

safety valve and shall impose an appropriate sentence.




                                              3